            Case 3:20-cv-01312-AWT Document 42 Filed 12/23/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

FRIENDS OF ANIMALS,                                    )
                Plaintiff,                             )
                                                       )
                v.                                     )      NO. 3:20-cv-1312-AWT
                                                       )
WILBUR ROSS, et al.,                                   )      DECEMBER 23, 2020
                  Defendants.                          )
          and                                          )
                                                       )
SEA RESEARCH FOUNDATION, INC.,                         )
               Defendant-Intervenor                    )
                                                       )
                                                       )

     JOINT STIPULATION FOR EXPEDITED SUMMARY JUDGMENT BRIEFING
                              SCHEDULE

         Plaintiff Friends of Animals (“Plaintiff”), Defendants Wilbur Ross, in his official

capacity of the Secretary of Commerce and the National Marine Fisheries Service (collectively,

“NMFS” or “Federal Defendants”), and Defendant-Intervenor Sea Research Foundation, Inc.

d/b/a Mystic Aquarium (“Mystic”) (collectively, the “Parties”) submit this joint stipulation to

memorialize the agreement between the Parties regarding an expedited summary judgment

briefing schedule. The Parties enter this Stipulation with the aim of avoiding the need for the

Court to decide Plaintiff’s motion for preliminary injunction and enabling the Court instead to

issue a decision on the merits following summary judgment briefing. The Parties hereby state

and propose to the Court as follows:

         1)     Plaintiff challenges a permit (“Permit”) issued by NMFS on August 27, 2020

under the Marine Mammal Protection Act, 16 U.S.C. § 1361, et seq., allowing Mystic to import

five beluga whales from Marineland of Ontario, Canada (“Marineland”) for scientific research.

85 Fed. Reg. 56,219 (Sept. 11, 2020). Such suits are resolved on summary judgment based on




{00197306.1 }
            Case 3:20-cv-01312-AWT Document 42 Filed 12/23/20 Page 2 of 4



the administrative record for the challenged agency action. See Tarbell v. Dep't of Interior, 307

F. Supp. 2d 409, 421 (N.D.N.Y. 2004) (citations omitted).

         2)     The Parties are working on a proposed summary judgment briefing schedule, but

need until after the holidays to propose a specific schedule to the Court. However, the parties

anticipate that under the schedule, Federal Defendants will file the administrative record by the

end of January 2021, the parties’ principal summary judgment briefs would be filed in mid-

February to early March, such that the Court would be in a position to hold oral argument on or

about March 19, 2020. Each party would file an opening and reply brief (plaintiff’s motion for

summary judgment would be the first brief, then on the same day Federal Defendants and Mystic

would each file briefs in opposition to Plaintiff’s motion and cross-moving for summary

judgment, then Plaintiffs would file a reply in support of their motion for summary judgment and

an opposition to the Defendants’ cross-motions for summary judgment, and then Federal

Defendants and Mystic would each file a reply on the same day).

         3)     Based on the foregoing, Plaintiff agrees to hold its motion for preliminary

injunction in abeyance, and Mystic agrees not to import any whales under the Permit through

March 31, 2021. In order to avoid prejudicing any revival of the preliminary injunction motion,

Mystic further agrees that it and its agents will not take actions impacting the animals in

preparation for transport (other than standard medical testing) before March 31 (or before giving

the five business days’ notice discussed below). For the avoidance of doubt, nothing prohibits

actions taken pursuant to independent medical, research, and husbandry reasons unrelated to the

impending transfer. Notwithstanding the forgoing, Mystic may seek to import the whales before

that date if their condition at Marineland deteriorates, as further elaborated below, and in that

scenario, Mystic agrees to provide at least 5 business days prior to the date of importation: (a)

Plaintiff with a declaration from Mystic regarding the deteriorating conditions at Marineland or

{00197306.1 }                                     2
            Case 3:20-cv-01312-AWT Document 42 Filed 12/23/20 Page 3 of 4



health condition of the animals that justifies the need to import (Plaintiff will be free to provide

that Declaration to the Court if Mystic has not already done so) and (b) notice to the Parties and

the Court of the invocation of this exception, so that Plaintiff has an opportunity to resume

seeking a preliminary injunction.

         Based on the foregoing, the Parties respectfully request that the Court hold in abeyance

Plaintiff’s motion for preliminary injunction at this time.

                                        Respectfully submitted,

                                       JOHN H. DURHAM
                                       United States Attorney

                                       By: /s/ Natalie N. Elicker
                                       Natalie N. Elicker, ct28458
                                       Assistant United States Attorney
                                       157 Church Street
                                       New Haven, CT 06510
                                       Telephone: (203) 821-3700
                                       Fax: (203) 773-5373
                                       Email: Natalie.Elicker@usdoj.gov

                                       JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                       SETH M. BARSKY, Section Chief
                                       MEREDITH L. FLAX, Assistant Section Chief

                                       /s/ Clifford E. Stevens, Jr.
                                       CLIFFORD E. STEVENS, JR.
                                       Senior Trial Attorney, D.C. Bar Number 463906
                                       U.S. Department of Justice
                                       Environment & Natural Resources Division
                                       Wildlife & Marine Resources Section
                                       Ben Franklin Station
                                       P.O. Box 7611
                                       Washington, DC 20044-7611
                                       Telephone: (202) 353-0368
                                       Fax: (202) 305-0275
                                       Email: clifford.stevens@usdoj.gov

                                       Attorneys for Federal Defendants

                                       /s/ Stephen R. Hernick
                                       Stephen R. Hernick (phv 10846)
{00197306.1 }                                     3
            Case 3:20-cv-01312-AWT Document 42 Filed 12/23/20 Page 4 of 4



                                 Friends of Animals Wildlife Law Program
                                 7500 E. Arapahoe Road, Suite 385
                                 Centennial, Colorado 80112
                                 (513) 319-8427 (cell)
                                 (888) 236-3303 (fax)
                                 shernick@friendsofanimals.org

                                 Jessica Rubin (Bar No. Ct13768)
                                 Director of Legal Practice and Animal Law Clinic
                                 University of Connecticut School of Law
                                 55 Elizabeth Street
                                 Hartford, CT 06105
                                 (860) 995-6330 (cell)
                                 (860) 570-5366 (fax)
                                 Jessica.rubin@uconn.edu

                                 Attorneys for Plaintiff Friends of Animals



                                 By: /s/ Lawrence S. Grossman
                                 Lawrence S. Grossman (ct15790)
                                 Jeffrey M. Sklarz (ct20938)
                                 Green & Sklarz, LLC
                                 One Audubon Street, 3rd Floor
                                 New Haven, CT 06511
                                 Phone: (203) 285-8545 x101
                                 Fax: (203) 823-4546
                                 lgrossman@gs-lawfirm.com
                                 jsklarz@gs-lawfirm.com

                                 James H. Lister (DC Bar 447878) *
                                 Nicole M. Bayne (CA Bar 328392) *
                                 Birch, Horton, Bittner, & Cherot, P.C.
                                 1100 Connecticut Ave., NW, Suite 825
                                 Washington, D.C. 20036
                                 (202) 659-5800
                                 jlister@dc.bhb.com

                                 Attorneys for Defendant-Intervenor

                                 *Application for pro hac vice status pending




{00197306.1 }                              4
